Anderson, J.,
delivered the opinion of the court.
The appellant, Ernest Turnage, Jim Maxie, and two others were jointly indicted by the grand jury of Lauder-dale county for manufacturing alcoholic liquors. A severance was granted, and Jim Maxie was first tried for this offense. In his trial the appellant, Ernest Turnage, was a witness, placed upon the stand, and testified in behalf of the defendant. After the conviction of Maxie, the appellant, Turnage, was then placed on trial. He filed a special plea, setting up the facts of the joint indictment against himself, Maxie, and others; that he was duly subpoenaed as a witness, called, and testified as a witness for Maxie; that the facts and transactions involved in the trial of Maxie are the identical ones involved in his trial. For these reasons he claims immunity from prosecution and punishment by virtue of section 1792, Code of 1906 (Hemingway’s Code, section 2106). This section is found in chapter 38 of Hemingway’s Code, which chapter relates to intoxicating liquors. It reads as follows:
“No person shall be excused from attending and testifying before a grand jury, or before any court, or in any cause or proceeding, criminal or otherwise, based upon or growing out of any alleged violation of this chapter, or any amendment thereof, on the ground and for the reason that the testimony or evidence, documentary or otherwise, required of him, may tend to criminate him or subject him to a penalty or forfeiture. But no person shall be prosecuted or subject to any penalty or forfeiture for or on account of any transaction, matter or thing, concerning which he may testify, or product evi*436dence,.documentary or otherwise, before the grand jury, or any court: .Provided, that no person so testifying shall be exempt from prosecution or punishment for perjury in so testifying. Any person who shall neglect or refuse to so attend or testify, or to answer any lawful inquiry, or to produce books or other documentary evidence, if in his power to do so, shall be guilty of a misdemeanor, and, upon a conviction thereof, shall be punished by a fine of not less than one hundred dollars or more than five hundred dollars, or by imprisonment for not more than ninety days, or by both such fines and imprisonment.”
In considering this question it will be well to have in mind the general purpose and policy upon which immunity statutes of this character are founded. It is stated thus in 8 E. C. L., p. 125, section 101:
“Prom the earliest times it has been found necessary for the protection and punishment of crime for the state to resort to the criminals themselves for testimony with which to convict their confederates in crime. While such a course offers a premium to treachery and sometimes permits the more guilty to escape, it tends to prevent and break up combinations by making criminals suspicious of each other, and it leads to the punishment of the guilty persons who would otherwise escape. Therefore on the ground of public policy it has been uniformly held that the state may contract with a criminal for his exemption from prosecution, if he shall honestly and fairly make a full disclosure of the crime, whether the party testified against is convicted or not. ’ ’
Perhaps the language of the statute involved is broad enough to cover the case of a defendant who has testified at.the instance of a defendant in another case. But the statute must be construed as a whole and with a full view of its intent and.policy. In construing a statute, the real intention of the legislature must be sought, and that interpretation adopted that will give effect to such intention, although such interpretation may be beyond the mere let*437ter of the statute. Kennington v. Hemingway, 101 Miss. 259, 57 So. 809, 39 L. R. A. (N. S.) 541, Ann. Cas. 1914B, 392. As we view it this question is settled according to the contention of the state in Howard v. State, 83 Miss. 378, 35 So. 653. It is true the statute there involved is not the one here in question, but its language giving immunity to 'witnesses testifying is fully as broad as the language of this statute.
State v. Bramlett (Miss.), 47 So. 433; Wall v. State, 105 Miss. 543, 62 So. 417; and Lucas v. State, 130 Miss. 8, 93 So. 437, are not authorities to the contrary. This question did not arise in either of those cases, and was not decided. In the Bramlett Case, the defendant had given incriminating testimony on behalf of the state before the grand jury, and the same is true of the Wall Case. In the Lucas Case the court said that it was not clear whether defendant’s appearance before the grand jury was voluntary or under compulsion, but it was not held that that was material. The defendant in that case did appear before the grand jury and testified on behalf of the state. It is wholly immaterial whether such testimony be voluntary or under compulsion. If it be voluntary and permitted by the state, the witness is as much entitled to the immunity given by the statute as if his testimony had been given under compulsion. It is true the court said in that case that the statute (the same here involved) contained no limitation of, its benefits either to persons who have testified under compulsion or who had testified before the finding of an indictment against them. But there was no occasion in that case to determine the question as to whether the immunity of the statute would be extended to a witness testifying at the instance of a defendant. We hold that the purpose of the statute in question was to afford the state additional means of enforcing the prohibition laws. The legislature did not have in mind the furnishing of immunity to witnesses testifying on behalf of defendants charged with violations *438of the prohibition laws, but rather the better enforcement of such laws by giving the state the right to pardon witnesses in consideration of their testimony on behalf of the state. If the construction of this statute contended for by appellant were adopted, the evils which would flow therefrom are apparent. To illustrate: Any number of persons conspiring together and violating the prohibition laws could get immunity from prosecution by inducing one of their number on trial to place all the others on the witness stand as witnesses on his behalf. The result would be immunity for all such witnesses. Until the legislature plainly so provides by statute the court should avoid any such results.

Affirmed.